Citation Nr: 0110002	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-17 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, including as secondary to a service-connected 
back disability.  

2.  Entitlement to an increased rating for a back disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1947.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1999 RO decision which denied 
service connection for a left hip disability as secondary to 
a service-connected back disability, and denied an increase 
in a 10 percent rating for a service-connected back 
disability.  

The present Board decision addresses the issue of an 
increased rating for a back condition.  The issue of service 
connection for a left hip disability will be the subject of 
the remand which follows the decision below.  


FINDINGS OF FACT

1.  The veteran's service-connected back disability includes, 
in part, traumatic arthritis of the lumbar spine (service 
connection for such condition has been in effect for decades 
and is protected).  Traumatic arthritis of the lumbar spine 
is currently manifested by severe limitation of motion of the 
lumbar spine.  

2.  The veteran's service-connected back disability also 
includes thoracic (dorsal) spine arthritis (spondylosis), and 
such is manifested by at least some limitation of motion of 
the dorsal spine.  






CONCLUSIONS OF LAW

1.  The veteran's service-connected traumatic arthritis of 
the lumbar spine is 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 1159 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292, and § 3.957 (2000).

2.  The veteran's service-connected thoracic spine arthritis 
is 10 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1945 to 
February 1947.  His service medical records show that in 
September 1946 he was involved in a truck accident in 
Germany.  X-rays revealed he sustained a simple fracture, 
compression type, of the body of the first lumbar (L1) 
vertebra and of thoracic vertebrae (D11 and D12), 
characterized as minimal or mild in degree.  He was placed in 
a hyperextension body jacket for three months.  X-rays taken 
in December 1946, after his evacuation to the United States, 
revealed slight narrowing of the anterior margin of L1 with 
irregular compression of the superior surface near the 
anterior margin; definite fracture of the D11 and D12 could 
not be demonstrated on the films or on review of transfer 
films.  At the time of discharge from the hospital, an 
examination of the spine revealed there was no visible or 
palpable deformity, there was no tenderness, and there was 
full range of motion without pain.  The veteran was returned 
to duty in January 1947.  In February 1947, he was discharged 
from service.  

In a July 1947 decision, the RO granted service connection 
and a 10 percent rating for a simple fracture of the first 
lumbar vertebra.  

On a July 1948 VA examination of the spine, there was a loss 
of some motion of the lumbar spine, crepitus on extremes of 
each motion, tenderness over the lumbar vertebrae (at L3, L4, 
and L5), and a positive straight leg raising test.  X-rays of 
the lumbar spine revealed minimal narrowing of the 
lumbosacral joint; it was otherwise normal.  The diagnosis 
was traumatic arthritis of the lumbar spine.  

In a July 1948 decision, the RO granted a 20 percent rating 
for traumatic arthritis of the lumbar spine with limitation 
of motion, previously classified as simple fracture of the 
first lumbar vertebra.  

On a July 1952 VA examination of the spine, there was no 
abnormal curvature.  There was mild tenderness over the 
lumbar spine.  There was no limitation of motion, except that 
on forward bending and straightening up the veteran 
complained of pain.  X-rays of the lumbar spine were 
negative, with no evidence of any bony, vertebral, or joint 
pathology, either recent or old.  The diagnosis was arthritis 
of the lumbar spine, not confirmed by X-ray.  

In an August 1952 decision, the RO reduced the rating, from 
20 percent to 10 percent, for traumatic arthritis of the 
lumbar spine, to become effective from October 1952.  

On a September 1952 medical report, Ralph Cross, M.D., noted 
that on a musculoskeletal examination the veteran had 
limitation of flexion, tenderness over the vertebral column, 
pain with lateral bending, painful straight leg raising, 
decreased tendon reflexes, and anesthesia of the lateral 
surface of the right leg.  The impressions were old fracture 
of the back, possible ruptured disc, and possible nerve 
pathology.  

On a July 1954 VA examination of the spine, there was good 
alignment (i.e., normal lumbar lordosis and thoracic 
kyphosis).  Range of motion of the lower spine was normal and 
not painful, except for hyper-extension which was 0 degrees.  
Neither palpation nor percussion of the lumbar spine was 
painful.  A neurological examination was normal.  X-rays of 
the entire spine were negative, with no evidence of any bony, 
intervertebral, or joint pathology.  The diagnoses were 
traumatic arthritis of the lumbar spine (not confirmed by X-
ray) and low back pain syndrome.  

Medical reports dated from 1990 to 1994 from Dan Robinson, 
M.D., show treatment for a variety of ailments.  In November 
1993, the veteran was seen for a complaint of back pain after 
moving trees and limbs from his yard.  On examination, the 
pain was reproducible along thoracic vertebrae (T6-8).  X-
rays of the thoracic spine revealed severe degenerative joint 
disease with lipping and spurs.  The assessment was 
degenerative joint disease of the spine.  

In an April 1994 decision, the RO denied an increased rating 
for the veteran's service-connected back disability, 
classified as traumatic arthritis of the lumbar spine.  In an 
April 1994 letter, the RO notified the veteran of its 
decision; he did not appeal.  

Medical records from Dan Robinson, M.D., show that in October 
1998 the veteran complained of aching joints.  An examination 
revealed his back, posture, and lower extremities were 
abnormal.  X-rays of the dorsal spine revealed lower thoracic 
degenerative arthritis of moderate severity.  X-rays of the 
lumbar spine revealed mild lumbar spondylosis with disc space 
narrowing at L3-4 and osteophytes at lower lumbar levels.  In 
November 1998, Dr. Robinson diagnosed osteoarthritis and 
degenerative joint disease of the spine.  

In April 1999, the RO received the veteran's claim for an 
increased rating for a service-connected back disability.  
The RO was requested to obtain medical records from the VA 
medical center (VAMC) in Augusta, Georgia.  (A subsequent 
notation dated in April 1999 reflects that the Augusta VAMC 
did not have any treatment records of the veteran.)  

On a May 1999 VA examination, the veteran complained of 
progressively worsening low back pain with occasional 
exacerbations that confined him to bed rest.  He complained 
of pain at night.  He reported that he required a cane for 
ambulation for right paralumbar pain and that he could walk 
approximately 40 yards with a cane.  On examination of the 
spine, range of motion was forward flexion to 30 degrees, 
extension to 5 degrees, right bending to 5 degrees, left 
bending to 7 degrees, right rotation to 10 degrees, and left 
rotation to 15 degrees.  There was diffuse weakness of the 
motor function in both lower extremities.  The weakness was 
approximately 4+ in all major muscle groups.  Deep tendon 
reflexes were equal.  The veteran was unable to walk on his 
toes or heels.  He was able to stand on his toes and heels.  
The impression was painful low back with generalized 
deconditioning and possible degenerative changes with 
possible post-traumatic degenerative changes.  X-rays of the 
lumbosacral spine revealed moderate L3-4 and L4-5 disc space 
narrowing, mild facet arthropathy at L3-4 through L5-S1, and 
mild anterior spondylitic changes at all lumbar levels and 
the lower thoracic levels; the conclusion on the radiology 
report was spondylosis, as described, with moderate 
degenerative disc disease at L3-L4 and L4-L5.    

In a June 1999 decision, the RO denied an increase in a 10 
percent rating for a service-connected back disability.  The 
RO classified the service-connected back condition as mild 
anterior spondylitic changes of the lower thoracic levels.  
(The Board notes that such description apparently was 
borrowed from the recent radiology report.)  The RO rated 
this thoracic (dorsal) spine condition under Code 5010 
(traumatic arthritis) and Code 5291 (limitation of motion of 
the dorsal spine).  The RO rating decision deleted previous 
reference to service-connected traumatic arthritis of the 
lumbar spine.  In the rating decision, the RO stated that 
review of the service medical records showed injury to dorsal 
vertebrae but showed no lumbar injury.

In an August 1999 statement, Dr. Robinson noted that 
osteoarthritis could develop over one year to 40 years.  

On a May 2000 VA examination, the veteran complained of low 
back pain (and pain in the left hip).  It was noted he had a 
left above-knee amputation.  He reported several treatments 
for the back, to include taking medications for years and 
physical therapy.  He reported he had never had steroid 
injections.  He stated he did not have a brace, although he 
had had one in the past.  It was noted that he currently used 
a wheelchair and that he used a walker occasionally.  He 
reported constant pain which was worse with increased 
activity and better with rest and nonsteroidals.  The 
examiner noted that the physical examination was limited due 
to the veteran having had a left above-knee amputation.  He 
stated it was nearly impossible to assess the veteran's range 
of motion, considering that he was in a wheelchair sitting 
and had no crutches or walker to stand.  The examiner stated 
that any measurements taken in the wheelchair would reflect 
hip flexion and would not be a true measurement of lumbar 
spine range of motion.  Sitting in the wheelchair, the 
veteran was able to laterally bend to the left and the right 
to 20 degrees.  As for the right lower extremity, he had 
palpable dorsalis pedis and posterior tibial pulses.  There 
was 4+/5 strength of the quadriceps, hamstrings, tibialis 
anterior, triceps surae, extensor hallucis longus, and flexor 
hallucis longus.  There was a downgoing Babinski's sign.  He 
had 2+ patellar and 1+ Achilles tendon reflexes.  Regarding 
back musculature, there seemed to be a somewhat flattened 
lumbar lordosis, and paravertebral musculature was somewhat 
atrophic.  The veteran was able to bend forward, and the 
examiner estimated that there was approximately 60 degrees of 
forward bending before pain was elicited.  The impression was 
status post proximal lumbar but most probable distal thoracic 
compression fractures in 1944 with residual back pain; and 
most likely degenerative changes with most likely some spinal 
stenotic type of spondylosis residual from this.  X-rays of 
the thoracic spine revealed mild spondylosis and mild 
scoliotic curvature, with no fracture injury or lytic or 
blastic lesions seen.  X-rays of the lumbar spine revealed 
mild to moderate spondylosis with moderate L3-4 and L4-5 disc 
space narrowing, mild facet arthropathy, and mild scoliotic 
curvature with asymmetric disc space narrowing (right side 
greater than left at L3-4), with no fracture injury seen.  

II.  Analysis

The veteran claims that a rating in excess of 10 percent is 
warranted for his service-connected back disability.  The 
claims file shows that through its discussions in the rating 
decision and supplemental statement of the case, the RO has 
notified him of the evidence needed to substantiate his 
claim.  Additionally, the RO has received private treatment 
records, attempted to obtain VA treatment records as 
requested by the veteran (the Augusta VAMC responded that it 
did not have any treatment records), afforded the veteran the 
opportunity for a personal hearing, and provided him with two 
VA examinations.  Accordingly, the Board is satisfied that 
all relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Traumatic arthritis, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
is rated based on limitation of motion of the affected 
joints, under the appropriate limitation of motion code.  
When there is arthritis with at least some limitation of 
motion, but which would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints so 
affected by arthritis.  38 C.F.R. § 4.71a, Code 5003.  The 
lumbar vertebrae and the dorsal vertebrae are each considered 
groups of minor joints.  38 C.F.R. § 4.45(f).  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Code 5292.

Limitation of motion of the dorsal spine is rated 0 percent 
when slight, and 10 percent when moderate or severe.  38 
C.F.R. § 4.71a, Code 5291.  




A.  Lumbar spine

Since the 1940s, until the 1999 RO rating decision now under 
review, the veteran's service-connected back condition was 
described as traumatic arthritis of the lumbar spine; such 
condition was rated 10 percent since the 1950s.  The 1999 RO 
rating decision simply deleted traumatic arthritis of the 
lumbar spine from the desciption of the service-connected 
disability, and substituted a thoracic spine disability in 
its place.  However, inasmuch as service connection for 
traumatic arthritis of the lumbar spine has been in effect 
for ten years or more (in fact, for decades), service 
connection for such condition is protected from severance.  
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  The Board finds that 
the veteran continues to be service-connected for traumatic 
arthritis of the lumbar spine, and the Board will rate such 
condition.

The recent medical records include X-ray evidence of 
arthritis (also refered to as degenerative joint disease or 
spondylosis) of the lumbar spine.  The 1999 VA examination 
shows the veteran has severe limitation of motion of the 
lumbar spine.  Motion of the low back could not be accurately 
measured at a 2000 VA examination, since the veteran was in a 
wheelchair due to a leg amputation, but there is nothing in 
this examination to suggest that limitation of lumbar spine 
motion is other than severe.  In view of arthritis with 
severe limitation of motion of the lumbar spine, an increased 
rating to 40 percent is warranted for service-connected 
traumatic arthritis of the lumbar spine service.  Codes 5003, 
5010, 5292.  

As 40 percent is the maximum rating provided for limitation 
of motion of the lumbar spine under Code 5292, the effects of 
pain on use or during flare-ups do not provide a basis for a 
higher rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The Board notes that 40 
percent is also the maximum rating under Code 5295 for 
lumbosacral strain, and such is assigned when severe in 
degree.  Assuming the veteran's service-connected low back 
disorder includes intervertebral disc syndrome, such is not 
shown to be more than severe in degree, and a rating higher 
than 40 percent would not be assigned under Code 5293.  
Although there is a history of a fractured lumbar vertebra in 
service, there is currently no demonstrable deformity of a 
vertebral body as required for an additional 10 percent 
rating under Code 5285.

In sum, the Board grants an increased rating to 40 percent, 
but no higher, for service-connected traumatic arthritis of 
the lumbar spine.  The Board has considered the benefit-of-
the-doubt rule in making this decision.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Thoracic spine

The 1999 RO rating decision effectively established a 
separate grant of service connection, and a 10 percent 
rating, for thoracic (dorsal) spine spondylytic changes 
(i.e., arthritis).  The Board has also considered entitlement 
to a higher rating for this condition.  Recent medical 
records include X-ray evidence of arthritis of the thoracic 
spine (group of minor joints).  The recent examination 
reports indicate the veteran has at least some limitation of 
motion of the thoracic spine due to arthritis, and such 
warrants a 10 percent rating under Codes 5003 and 5010.  Even 
if there is severe limitation of motion of the thoracic spine 
due to arthritis, such would be rated 10 percent under Code 
5291.

As 10 percent is the maximum rating provided for limitation 
of motion of the thoracic spine under Code 5291, the effects 
of pain on use or during flare-ups do not provide a basis for 
a higher rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston, 
supra.  Moreover, the evidence does not show ankylosis (Code 
5288) or other findings which would warrant a rating greater 
than 10 percent for the thoracic spine condition.

In sum, a rating higher than 10 percent is not warranted for 
service-connected thoracic spine arthritis.  The Board has 
considered the benefit-of-the-doubt rule in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service-connected traumatic arthritis of the lumbar spine is 
rated 40 percent, and service-connected thoracic spine 
arthritis is separately rated 10 percent.  To this extent, an 
increased rating for a service-connected back disability is 
granted.  


REMAND

As to the remaining issue of service connection for a left 
hip disability, including as secondary to a service-connected 
back disability, the Board notes that further development is 
warranted.  

In its June 1999 decision, the RO denied the claim for 
service connection for a left hip disability, as secondary to 
a service-connected back disability, on the basis that it was 
not well grounded.  However, during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which among other things eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Accordingly, this issue is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for a left hip disability, including as 
secondary to a service-connected back 
disability.  

2.  Thereafter, the RO should review the 
claim for service connection for a left 
hip disability, including as secondary to 
a service-connected back disability.  If 
the claim remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



